Title: Abigail Adams to William Smith Shaw, 2 June 1798
From: Adams, Abigail
To: Shaw, William Smith


          
            my dear Nephew
            Philadelphia June 2d 1798
          
          I have duly received all your Letters, and thank you for them. your last of May 20 came on the 30th. the answer to the address from the students, I presume they must have received. it was addrest to Your clasmate Welch, as one of the committe. it would have been jointly addrest; but mr Malcom had mislaid the Letter which accompanied it, and their Names could not be recollected in order— the Address was handsome, and will make a valuable part of the collection which it is designd to publish when they are all collected together as I am informd. the call which the answer makes, “of to Arms” [“]to Arms” was not made but upon the maturest deliberation, and the fullest conviction, that the rising generation will be necessitated to use them, or submit to a similiar degradation with other Revolutionized Countries
          In a Letter yesterday received from a distant Friend, dated the 4 March, T B A, he observes “if the progress of Jacobinism is to be arrested at all, it is by fighting it. it will not be treated with upon peacable terms, and if there be a Nation on Earth capable of going the necessary lengths, and making the proper Sacrifices to stop its course,—it must be one that is already possesed of substantial Liberty, that knows how to appreciate it, & how to distinguish between it, and that Sort of Liberty which France is trying to propogate

throughout the World. To every other Nation & people, the french liberty is perhaps equal, if not superiour to their own, at least the difference is not worth contending for. When therefore it is offerd accompanied like the pistol of the highwaymen with the alternative of surrender or death who shall dare to reject it?[”] Speaking of the late decree of the directory agains Neutrals, he asks “will the house of Representitives persist in their refusal to authorise arming of Merchantmen least it should interfere with, and influence the negotiation with France? they may persist! but not from those motives, for the negotiation they talk of has never commenced. they may continue to repeat that defence will be hostility, but if such arguments are received in lieu of facts if such treatment of their suffering Countrymen produce no resentment—no indignation, I shall begin to believe, that the syren song of Liberty equality and of fraternity has captivated all minds, and prepared both Governours & governed to receive a French garison as soon as it can be made, to reach the Continent. From that moment—come when it will—I have no longer a Country!! I professedly belong to mr Burk’s class of obstinates and can never consent to a compromise with Jacobinism, even should it be disposed to pardon my herisies”
          Tho absent from his Country for near four years he has not lost his American feelings, and justly appreciates the spirit of his Countrymen. he will indeed rejoice when the accounts reach him, of the determined stand which American are resolved to make. Rely upon it my dear Nephew, and impress upon the minds of your young Friends, that France has setled her plan of subjugating America: her system is fully known. She will aim at getting possession of Louissana and the Florides and of Cannady. from thence she can pour in her Armies upon us.— she can as she has done, Arm the slave against his Master, and continue by her Agents and Emissaries, whom with truth & reason she bosts of having thickly scatterd through our Country, saving her Principles, her depravaty of Manners, her Atheism in every part of the united States. by these means she will seduce the mind & sap the foundation of our strongest pillars, Religion & Government. these are not visionary Ideas of future events, they are now active. they have already proceeded to a most allarming height. it becomes every individual to rise, and unite, to stop the progress, to arrest the poison before it contaminates our vitals. let not the Question be ask’d what can I do? but what may I do? unite, unite
          
          
            “As a Band of Brothers joind
            peac and safety we shall find”
          
          Form Voluntary Corps, let every citizen become a soldier, and determine as formerly on Liberty or death! let them seek the blessing of the most High, and acknowledge God in all their Ways:
          I cannot answer you when Congress will rise. they are but beginning to do Right. I hoped to have had the pleasure this Year of being at Commencment but I do not now expect it— our Envoys were at Paris on the 4 of April!! what infatuation—but hush—they know not how they have tyed the Hands here—
          How is your dear sister Betsy? I am very anxious for her. your uncle will call for You as soon as we reach Quincy. my Heart aches for the Distress of the Family you mentiond. I had no Idea of the thing. it comes very near my Heart and affects me much. I could not sleep after I heard it—
          You must let me hear from you when you get to Atkinson. if I do not always write you in return; attribute it to my having many correspondents to attend to, and other occupations which necessarily engrose much of the time / of your ever affectionate
          
            Aunt A Adams
          
        